                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-05177-DSF (SK)                                Date     July 2, 2019
 Title          Norman John Craig v. Santa Barbara County Superior Court


 Present: The Honorable        Steve Kim, U.S. Magistrate Judge
                  Cheryl Wynn                                                n/a
                  Deputy Clerk                                    Court Smart / Recorder

          Attorneys Present for Petitioner:                 Attorneys Present for Respondent:
                   None present                                        None present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

       In June 2019, Petitioner filed a petition under 28 U.S.C. § 2254 against the Santa
Barbara County Superior Court, challenging what is now an almost 35-year old state conviction
for possessing marijuana for sale and stolen property. (ECF 1). On its face, the Petition is
subject to summary dismissal for two reasons.

       At the outset, Petitioner has named the wrong respondent. See Rumsfeld v. Padilla, 542
U.S. 426, 436 (2004) (“proper respondent is the warden of the facility where the prisoner is
being held”). Failure to name the correct respondent deprives the Court of jurisdiction. See
Smith v. Idaho, 392 F.3d 350, 354–55 (9th Cir. 2004). But even if Petitioner could name the
right respondent, granting leave to amend for this reason alone would be futile since the
Petition is facially untimely by at least 20 years.

       Because he was convicted in 1985, before the Antiterrorism and Effective Death Penalty
Act (AEDPA) went into effect in April 1996, Petitioner had one year until April 1997 to file a
federal habeas petition on time. See Patterson v. Stewart, 251 F.3d 1243, 1245 (9th Cir.
2001). Nothing in the Petition explains why that was not done, much less excuses the two
decades of inaction between 1997 and now. That Petitioner may have recently filed a state
habeas petition in California Supreme Court, which was denied in April 2019, does not make
the federal petition timely. See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003)
(state habeas petition filed after expiration of federal statute of limitations does not restart new
one-year limitations period). Nor does there appear any other basis for tolling.

       THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before August 1,
2019 why this action should not be dismissed for lack of jurisdiction and timeliness.
Petitioner may discharge this order by either (1) filing a notice of voluntary dismissal using the
attached form CV-09, or (2) filing an amended petition naming the correct respondent and
proving that the Petition is timely. If Petitioner files no response or fails to prove that
the Petition is timely, this action may be summarily and involuntarily dismissed.
See Rule 4 of Rules Governing Section 2254 Cases; L.R. 72-3.2; Fed. R. Civ. P 41(b); L.R. 41-1.

Attachment: CV-09
CV-90 (10/08)                           CIVIL MINUTES - GENERAL                               Page 1 of 1
